

Exhibit 10.20


CHANGE IN CONTROL AGREEMENT


This Change in Control Agreement (this “Agreement”) is entered into as of this
20th day of December, 2005 by and between NewMil Bancorp, Inc., a Delaware
corporation (hereafter “NewMil Bancorp”), and B. Ian McMahon, Executive Vice
President and Chief Financial Officer of NewMil Bank (the “Executive”).


Whereas, the Executive is employed by NewMil Bank, a Connecticut-chartered
savings bank and subsidiary of NewMil Bancorp, and the Executive has made and is
expected to continue to make major contributions to the profitability, growth,
and financial strength of NewMil Bancorp and its subsidiaries,


Whereas, NewMil Bancorp desires to provide additional inducement for the
Executive to continue to remain in the ongoing employ of NewMil Bancorp and
subsidiary, and NewMil Bancorp desires to assure itself of the current and
future continuity of management and establish minimum severance benefits for
certain of its officers, including the Executive, if a Change in Control occurs,


Whereas, NewMil Bancorp wishes to ensure that officers and other key employees
are not practically disabled from discharging their duties if a proposed or
actual transaction involving a Change in Control arises,


Whereas, none of the conditions or events included in the definition of the term
“golden parachute payment” contained in section 18(k)(4)(A)(ii) of the Federal
Deposit Insurance Act [12 U.S.C. 1828(k)(4)(A)(ii)] and in Federal Deposit
Insurance Corporation Rule 359.1(f)(1)(ii) [12 CFR 359.1(f)(1)(ii)] exists or,
to the best knowledge of NewMil Bancorp, is contemplated insofar as either of
NewMil Bancorp or any of its subsidiaries is concerned, and


Whereas, the Executive and NewMil Bancorp are parties to an Amended and Restated
Change in Control Agreement dated as of October 6, 2004, but the Executive and
NewMil Bancorp intend that this Agreement supersede and replace the previous
agreement in its entirety.


Now Therefore, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows.


1. Change in Control. (a) Benefit. If a Change in Control occurs during the term
of this Agreement, within five days after the Change in Control NewMil Bancorp
shall make a lump sum payment to the Executive in an amount in cash equal to
2.99 times the Executive’s annual compensation. For purposes of this Agreement,
annual compensation means (1) the Executive’s annual base salary on the date of
the Change in Control plus (2) any bonuses or incentive compensation earned for
the calendar year immediately before the year in which the Change in Control
occurred, regardless of when the bonus or incentive compensation is or was paid.
NewMil Bancorp recognizes that the bonus and incentive compensation earned by
the Executive for a particular year’s service might be paid in the year after
the calendar year in which the bonus or incentive compensation is earned. The
amount payable to the Executive hereunder shall not be reduced to account for
the time value of money or discounted to present value. In addition, NewMil
Bancorp shall cause the Executive to become
 
 

--------------------------------------------------------------------------------

 
fully vested in any qualified and non-qualified plans, programs or arrangements
in which the Executive participates if the plan, program, or arrangement does
not address the effect of a change in control. NewMil Bancorp also shall
contribute or cause a Subsidiary to contribute to the Executive’s 401(k) plan
account, if any, the matching and profit-sharing contributions, if any, that the
Executive is entitled to based upon all W-2 income earned for the plan year.
NewMil Bancorp also shall pay to the Executive reasonable outplacement expenses
in an amount up to $25,000, and NewMil Bancorp shall provide the Executive with
the use of office space and reasonable office support facilities, including
secretarial assistance, for a period of one year after termination. Lastly,
NewMil Bancorp shall continue or cause to be continued at NewMil Bancorp’s
expense health insurance coverage for the Executive and his dependents that is
at least as favorable as the coverage maintained on the Executive’s behalf at
the time of employment termination. Such coverage shall cease when the Executive
becomes employed by another employer or thirty six months after the Executive’s
employment terminates, whichever occurs first.


(b) Definition of Change in Control. For purposes of this Agreement, “Change in
Control” shall mean any one of the following events occurs, provided the event
constitutes a change in control within the meaning of Internal Revenue Code
section 409A and rules, regulations, and guidance of general application
thereunder issued by the Department of the Treasury, and provided the occurrence
of the event is objectively determinable and does not require the exercise of
judgment or discretion -


1) Change in Ownership: a change in ownership of NewMil Bancorp occurs on the
date any one person or group accumulates ownership of NewMil Bancorp’s stock
constituting more than 50% of the total fair market value or total voting power
of NewMil Bancorp’s stock,


2) Change in Effective Control: (a) any one person, or more than one person
acting as a group, acquires within a 12-month period ownership of stock of
NewMil Bancorp possessing 35% or more of the total voting power of NewMil
Bancorp’s stock, or (b) a majority of NewMil Bancorp’s board of directors is
replaced during any 12-month period by directors whose appointment or election
is not endorsed in advance by a majority of NewMil Bancorp’s board of directors,
or


3) Change in Ownership of a Substantial Portion of Assets: a change in the
ownership of a substantial portion of NewMil Bancorp’s assets occurs on the date
any one person, or more than one person acting as a group, acquires assets from
NewMil Bancorp having a total gross fair market value equal to or exceeding 40%
of the total gross fair market value of all of the assets of NewMil Bancorp
immediately before the acquisition or acquisitions. For this purpose, gross fair
market value means the value of NewMil Bancorp’s assets, or the value of the
assets being disposed of, determined without regard to any liabilities
associated with the assets.


For purposes of paragraphs (1) through (3) of this Section 1(b), persons shall
be considered to be acting as a group if they would be considered to be acting
as a group under Internal Revenue Code section 409A and rules, regulations, and
guidance of general application issued thereunder by the Department of the
Treasury. References in this Agreement to Internal Revenue Code section 409A
include rules, regulations, and guidance of general application issued by the
Department of the Treasury under section 409A.

 
2

--------------------------------------------------------------------------------

 
(c) No mitigation required. NewMil Bancorp hereby acknowledges that its general
severance pay plans do not provide for mitigation, offset, or reduction of any
severance payment received thereunder. NewMil Bancorp further acknowledges that
the payment of benefits by NewMil Bancorp under this Agreement is reasonable and
will be liquidated damages, and the Executive shall not be required to mitigate
the amount of any payment provided for in this Agreement by seeking other
employment or otherwise, nor will any profits, income, earnings, or other
benefits from any source whatsoever create any mitigation, offset, reduction, or
any other obligation on the part of the Executive hereunder or otherwise.


2. Term of Agreement. The initial term of this Agreement shall be for a period
of three years, commencing December 20, 2005. On the first anniversary of the
effective date of this Agreement and on each anniversary thereafter this
Agreement shall be extended automatically for one additional year unless NewMil
Bancorp’s board of directors gives notice to the Executive in writing at least
90 days before the anniversary that the term of this Agreement will not be
extended. If the board of directors determines not to extend the term, it shall
promptly notify the Executive. References herein to the term of this Agreement
mean the initial term and extensions of the initial term. If the board of
directors decides not to extend the term of this Agreement, this Agreement shall
nevertheless remain in force until its term expires. This Agreement shall
terminate when a Change in Control occurs if benefits are paid to the Executive
as required by Section 1, except that the legal fee reimbursement promise set
forth in this Agreement and the Executive’s entitlement to outplacement
assistance and continued health care coverage under Section 1(a) shall survive
termination. This Agreement shall terminate when the Executive’s employment with
NewMil Bancorp and Subsidiaries terminates, except that the legal fee
reimbursement promise set forth in this Agreement and the Executive’s
entitlement to outplacement assistance and continued health care coverage under
Section 1(a) shall survive termination. Unless terminated earlier, this
Agreement shall terminate when the Executive attains age 65.


3. This Agreement Is Not an Employment Contract. The parties hereto acknowledge
and agree that (a) this Agreement is not a management or employment agreement
and (b) nothing in this Agreement shall give the Executive any rights or impose
any obligations to continued employment by NewMil Bancorp or any Subsidiary or
successor of NewMil Bancorp, nor shall it give NewMil Bancorp any rights or
impose any obligations for the continued performance of duties by the Executive
for NewMil Bancorp or any Subsidiary or successor of NewMil Bancorp.


4. Taxes. NewMil Bancorp may withhold from any benefits payable under this
Agreement all Federal, state, local or other taxes as may be required by law,
governmental regulation or ruling. NewMil Bancorp and the Executive intend that
their exercise of authority or discretion under this Change in Control Agreement
shall comply with section 409A of the Internal Revenue Code of 1986 and Treasury
Department regulations and guidance of general application issued thereunder. To
ensure that the Executive is not subject to interest and penalties that may be
imposed under section 409A, NewMil Bancorp and the Executive agree to amend this
Change in Control Agreement as necessary to avoid application of interest and
penalties imposed under section 409A and the regulations and guidance of general
application issued thereunder. If any provision of this Change in Control
Agreement does not satisfy the requirements of section 409A or the regulations
and guidance of general application issued thereunder, such provision shall be
applied in a manner consistent with those requirements, notwithstanding any
provision of this Change in Control Agreement.

 
3

--------------------------------------------------------------------------------

 
5. Successors and Assigns. (a) This Agreement is binding on NewMil Bancorp’s
successors. This Agreement shall be binding upon NewMil Bancorp and any
successor to NewMil Bancorp, including any persons acquiring directly or
indirectly all or substantially all of the business or assets of NewMil Bancorp
by purchase, merger, consolidation, reorganization, or otherwise. Any such
successor shall thereafter be deemed to be “NewMil Bancorp” for purposes of this
Agreement. But this Agreement and NewMil Bancorp’s obligations under this
Agreement are not otherwise assignable, transferable, or delegable by NewMil
Bancorp. By agreement in form and substance satisfactory to the Executive,
NewMil Bancorp shall require any successor to all or substantially all of the
business or assets of NewMil Bancorp expressly to assume and agree to perform
this Agreement in the same manner and to the same extent NewMil Bancorp would be
required to perform if no such succession had occurred.


(b) This Agreement is enforceable by the Executive and the Executive’s heirs.
This Agreement will inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributes, and legatees.


(c) This Agreement is personal in nature and is not assignable. This Agreement
is personal in nature. Without written consent of the other party, neither party
shall assign, transfer, or delegate this Agreement or any rights or obligations
under this Agreement except as expressly provided in this Section 5. Without
limiting the generality or effect of the foregoing, the Executive’s right to
receive payments hereunder is not assignable or transferable, whether by pledge,
creation of a security interest, or otherwise, except for a transfer by
Executive’s will or by the laws of descent and distribution. If the Executive
attempts an assignment or transfer that is contrary to this Section 5, NewMil
Bancorp shall have no liability to pay any amount to the assignee or transferee.


6. Notices. All notices, requests, demands, and other communications hereunder
shall be in writing and shall be deemed to have been duly given if delivered by
hand or mailed, certified or registered mail, return receipt requested, with
postage prepaid, to the following addresses or to such other address as either
party may designate by like notice. Unless otherwise changed by notice, notice
shall be properly addressed to the Executive if addressed to the address of the
Executive on the books and records of NewMil Bancorp at the time of the delivery
of such notice, and properly addressed to NewMil Bancorp if addressed to the
Board of Directors, NewMil Bancorp, Inc., 19 Main Street, P.O. Box 600, New
Milford, Connecticut 06776-0600.


7. Captions and Counterparts. The headings and subheadings used in this
Agreement are included solely for convenience and shall not affect the
interpretation of this Agreement. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same agreement.
8. Amendments and Waivers. No provision of this Agreement may be modified,
waived, or discharged unless such waiver, modification, or discharge is agreed
to in a writing or writings signed by the Executive and by NewMil Bancorp. No
waiver by either party hereto at any time of any breach by the other party
hereto or compliance with any condition or provision of this Agreement to be
performed by such other party will be deemed a waiver of similar or dissimilar
provisions or conditions at the same time or at any other time.

 
4

--------------------------------------------------------------------------------

 
9. Severability. The provisions of this Agreement are severable. The invalidity
or unenforceability of any provision shall not affect the validity or
enforceability of the other provisions of this Agreement. Any provision held to
be invalid or unenforceable shall be reformed to the extent (and solely to the
extent) necessary to make it valid and enforceable.


10. Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by and construed in accordance with the
substantive laws of the State of Connecticut, without giving effect to the
principles of conflict of laws of such State.


11. Entire Agreement. This Agreement constitutes the entire agreement between
NewMil Bancorp and the Executive concerning the subject matter. No rights are
granted to the Executive under this Agreement other than those specifically set
forth. No agreements or representations, oral or otherwise, expressed or implied
concerning the subject matter hereof have been made by either party that are not
set forth expressly in this Agreement. This Agreement supersedes in its entirety
the Amended and Restated Change in Control Agreement dated as of October 6, 2004
entered into by the Executive and NewMil Bancorp, as amended or supplemented.
The October 6, 2004 Amended and Restated Change in Control Agreement shall
hereafter be void and of no force or effect.


12. Payment of Legal Fees after a Change in Control Occurs. NewMil Bancorp is
aware that after a Change in Control management could cause or attempt to cause
NewMil Bancorp to refuse to comply with the obligations under this Agreement, or
could institute or cause or attempt to cause NewMil Bancorp to institute
litigation seeking to have this Agreement declared unenforceable, or could take
or attempt to take other action to deny the Executive the benefits intended
under this Agreement. In these circumstances the purpose of this Agreement would
be frustrated. It is NewMil Bancorp’s intention that the Executive not be
required to incur the expenses associated with the enforcement of the
Executive’s rights under this Agreement, whether by litigation or other legal
action, because the cost and expense thereof would substantially detract from
the benefits intended to be granted to the Executive hereunder. It is NewMil
Bancorp’s intention that the Executive not be forced to negotiate settlement of
the Executive’s rights under this Agreement under threat of incurring expenses.
Accordingly, if after a Change of Control occurs it appears to the Executive
that (a) NewMil Bancorp has failed to comply with any of its obligations under
this Agreement, or (b) NewMil Bancorp or any other person has taken any action
to declare this Agreement void or unenforceable, or instituted any litigation or
other legal action designed to deny, diminish, or to recover from the Executive
the benefits intended to be provided to the Executive hereunder, NewMil Bancorp
irrevocably authorizes the Executive from time to time to retain counsel of the
Executive’s choice, at NewMil Bancorp’s expense as provided in this section 12,
to represent the Executive in connection with the initiation or defense of any
litigation or other legal action, whether by or against NewMil Bancorp or any
director, officer, stockholder, or other person affiliated with NewMil Bancorp,
in any jurisdiction. Notwithstanding any existing or previous attorney-client
relationship between NewMil Bancorp and any counsel chosen by the Executive
under this section 12, NewMil Bancorp irrevocably consents to the Executive
entering into an attorney-client relationship with that counsel, and NewMil
Bancorp and the Executive agree that a confidential relationship shall exist
between the Executive and that counsel. The fees and expenses of counsel
selected from time to time by the Executive as provided in this section shall be
paid or reimbursed to the
 
5

--------------------------------------------------------------------------------

 
Executive by NewMil Bancorp on a regular, periodic basis upon presentation by
the Executive of a statement or statements prepared by such counsel in
accordance with such counsel’s customary practices, up to a maximum aggregate
amount of $250,000, whether suit be brought or not, and whether or not incurred
in trial, bankruptcy, or appellate proceedings. NewMil Bancorp’s obligation to
pay the Executive’s legal fees provided by this section 12 operates separately
from and in addition to any legal fee reimbursement obligation NewMil Bancorp
may have with the Executive under any separate severance, employment, salary
continuation, or other agreement. Anything in this section 12 to the contrary
notwithstanding however, NewMil Bancorp shall not be required to pay or
reimburse the Executive’s legal expenses if doing so would violate section 18(k)
of the Federal Deposit Insurance Act [12 U.S.C. 1828(k)] and Rule 359.3 of the
Federal Deposit Insurance Corporation [12 CFR 359.3].


In Witness Whereof, the parties have executed this Change in Control Agreement
as of the date first written above.


Executive
NewMil Bancorp, Inc.
   
/s/ B. Ian McMahon
By:   /s/ Francis J. Wiatr
B. Ian McMahon
Francis J. Wiatr
Executive Vice President and
Its:   Chairman, President and Chief
Chief Financial Officer
 Executive Officer

 
County of Litchfield )
) ss:
State of Connecticut )


Before me this 20th day of December, 2005, personally appeared the above named
Francis J. Wiatr and B. Ian McMahon, who acknowledged that they did sign the
foregoing instrument and that the same was their free act and deed.



 
________________________________
(Notary Seal)
Notary Public
 
My Commission Expires:

 
 
 
 
6

--------------------------------------------------------------------------------

 